DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/AU2017/050469 05/19/2017, claiming priority to FOREIGN APPLICATION, AUSTRALIA 2016901912 05/20/2016.

Status of the Claims
Claim(s) 1-3, 8 and 26-31 is/are pending in this application, and are under examination as they are directed to the elected species, as per page 23, line 8 of the specification.1

    PNG
    media_image2.png
    269
    469
    media_image2.png
    Greyscale

Applicant’s arguments and amendments of June 29, 2022 have been considered and resulted in the withdrawal of the previous rejections and issuance of this final office action. 
Applicant’s arguments and amendments, with respect to claims 1-3, 8, 9 and 20-25 under 35 USC 112(b)  have been fully considered and are persuasive.  The rejection of claims 1-3, 8, 9 and 20-25 has been withdrawn. 
The obviousness rejection of claims 1-3, 8, 9 and 20-25 under 35 USC 103 has been withdrawn in light of Attorney arguments and claim amendments.
	Claim(s) 1, 2, 3, 8 have been amended. New Claims 26-31 have been added.
	Claim 1 has been amended to recite” the compound is administered in an amount effective to inhibit endosomal signaling of protease-activated receptor-2 (P AR2) in the subject, thereby treating the protease-evoked pain in the subject; and wherein:” Claims 2, 3 and 8 have been amended as noted therein.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/048245, in view of WO 2005/097199 A1, as evidenced by Flynn et al. “Development of highly potent protease-activated receptor 2 agonists via synthetic lipid tethering,” The FASEB Journal, Volume 27, Issue 4 April 2013Pages 1498-1510. 
As currently amended, claim 1 is directed to a method for the treatment of protease-evoked pain comprising administering to a subject in need thereof a compound that targets and inhibits endosomal PAR2 signaling wherein:
the compound that targets and inhibits endosomal PAR2 signaling is a compound represented by formula (lb):

    PNG
    media_image3.png
    92
    368
    media_image3.png
    Greyscale

	where X (a drug moiety), L (a linker group) and A (lipid anchor) are defined therein. 	
Regarding claim 1, WO ‘245 teaches imidazopyridazine- (of formula I) as inhibitors of the PAR2 signaling pathway as well as methods of treating disorders associated with PAR2 and a study of intracellular signal transductions pathways mediated by PAR2, see abstract. 
Regarding claim 1 and the limitation of protease-evoked pain, WO ‘245 teaches the involvement of PAR2 is activated by several proteases, see paragraph 3. WO ‘245 teaches that PAR2 activation is also responsible for causing pain in a subject (for example, inflammatory pain, post-operative incision pain, neuropathic pain, fracture pain, osteoporotic fracture pain, and gout joint pain), see paragraphs, 8-9, 98, 146, 151, 154 and claim 46. 
Regarding claim 1 and the limitation, “the compound is administered in an amount effective to inhibit endosomal signaling of protease-activated receptor-2 (P AR2) in the subject, thereby treating the protease-evoked pain in the subject; and wherein,” WO ‘245 teaches effective amounts of use of its PAR-2 signaling pathway inhibitors effective to treat or prevent the conditions described herein, see paragraph 113, i.e., the various pains taught in paragraphs, 8-9, 98, 146, 151, 154 and claim 46, as noted above. 
More specifically, WO ‘245 teaches the following imidazopyridazine-based PAR2 antagonists (inhibitory compounds), compound (I-191) at paragraph 56 or a derivative thereof, compound I-529, page 44. 

    PNG
    media_image4.png
    209
    193
    media_image4.png
    Greyscale
page 44, paragraph 56
See page 271, Table 5, demonstrating IC50 uM data for compound I-191. 

    PNG
    media_image5.png
    47
    668
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Compound 191 is a PAR2 inhibitor analog of compound I-529, see below. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 page 27, paragraph 56.
While teaching the required X portion of formula I as a PAR2 inhibitor compound for the treatment of protease-evoked pain (as compound I-529) and the role of protease PAR2 activation, it does not recite the balance of the tripartite compound of formula I, the L linker moiety or A, the lipid anchor. However, one of ordinary skill in the art would a reasonable expectation of success in using tripartite compounds (comprising X, compound I-529 as a drug moiety, pharmacophore), L as a linker and A as lipid anchor) as these compounds are well known and routine in the art to deliver drug moieties.
This is evidenced by the teachings of Flynn, directed towards the development of highly potent protease-activated receptor 2 (PAR-2) agonists via synthetic lipid tethering, see title. The teachings of Flynn relevant here are the use of synthetic tethered ligands (STLs), with a lipid anchor (palmitoyl oil) and polyethylene glycol linker to a PAR-2 ligand drug to specifically PAR-2, see abstract generally.
Flynn discloses a reason to use lipid anchored PAR-2 ligands (STLs) to treat PAR-2/GPCR associated pathologies, see abstract. Flynn discloses that following proteolytic cleavage, PAR2 is activated through a tethered ligand; they reasoned the lipidation of peptidomimetic ligands could promote membrane targeting and significantly improve potency via synthetic tethered ligands (STLS), see abstract. 
Flynn discloses use of these lipid tethered drugs achieved a 200 fold improvement over the equivalent parent ligand, concluding that the lipid tethered drug approach is a powerful tool for increasing ligand potency at PAR2 and represent opportunities for drug development at protease activated receptors and across GPCRs, see abstract.  Flynn suggests that PAR-2 activation by agonists is useful in the study of PAR-2 as a drug target in inflammation and pain,, see page 1507, second column. While Flynn notes the use of ligand agonists, one of ordinary skill in the art would have a reasonable expectation of success in using such STL (lipid anchors) to deliver PAR-2 ligand antagonists to PAR-2 receptors.  
Accordingly, one of ordinary skill in the art would have a rationale to treat pain and inflammation associated with PAR-2 with PAR-2 antagonists as claimed and per the cited prior art.
The rationale to support the finding of obviousness are known prior art elements (treatment of pain with PAR2 inhibitors of WO ‘245 such as I-191 and I-529) according to known methods (use of tripartite structures comprising an L linker moiety and A lipid anchor moiety, to improve binding to membrane bound targets as per WO ‘199, as evidenced by Flynn, noting the importance of lipid anchored/tethered ligand to target PAR-2 ) to predictably arrive at the claimed invention, as taught by WO ‘199. 
WO ‘245 teaches its PAR inhibitory compounds are directed to treatment of various conditions including pain as well as inflammatory conditions (asthma and Parkinson’s for example), see paragraph 154. Similarly, WO ‘199 teaches its inventive compounds are disclosed to treat chronic inflammation, as well as asthma and Parkinson’s, see pages 63-64, bridging paragraph.  Flynn discloses the success of target PAR-2 with lipid anchored PAR-2 ligands. These teachings support the rationale to combine the cited references to render the invention obvious.
Regarding claims 1, 2, 8 and 26-27 and the limitation of a linker such as polyethylene glycol (PEG), WO ‘199 teaches its B linker moiety includes PEG units, see page 13 paragraph 5; page 15, paragraph 1; page 49, formula 21; and page 50, moiety 2001.
WO ‘199 teaches a tripartite structure of C-B-A, where A is defined to be a raftophile (aka a lipid anchor), B is a linker and C is a pharmacophore, see page 5, first full paragraph, reproduced below. See also claim 1.

    PNG
    media_image8.png
    284
    628
    media_image8.png
    Greyscale

Regarding claims 1, 3, 8 and 27 and the limitation of a lipid anchor, WO ‘199 teaches its raftophile moieties are those that partition into lipid membranes including lipid anchors of formulae 2 and 3, see Page 20, paragraph 2. 
	Regarding claims 1, 3, 8 and 27, and the limitation of A (lipid anchor), WO ‘199 teaches raftophile A moieties (see page 20)
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
that fall within the scope of the lipid anchors of formula II and III as claimed by the invention. This lipid anchor plus the teaching of the claimed tripartite compound/ structure of C-B-A, where A is defined to be a raftophile (aka a lipid anchor), B is a linker and C is a pharmacophore, renders the claims obvious.
	Regarding claims 3 and 8 where A the lipid anchor is cholesterol or cholestenol, the raftophile are known cholesterol or cholesterol-like structures, thus rendering claim 3 obvious.
The obviousness analysis requires consideration of the fourth Graham factor, consideration of objective evidence present in the application indicating obviousness or nonobviousness. The claims have been amended to specify the treatment of protease-evoked pain via endosomal PAR2 signaling, referencing paragraph 6 and Examples 5-6 of the specification. While paragraph 6 and Example 5 of the specification note a differentiation of trypsin activated PAR2 pain and inflammation versus the effects of endocytic inhibitors on pain and inflammation, both WO ‘245 and the claimed invention are directed to the administration of the same PAR2 inhibitors in the same patient population (those patients in need of the treatment of protease-activated pain via PAR2).  
While the specification notes that PAR2 endocytosis is required for trypsin induced nociception (Example 5), as opposed to cathespin S or elastase-evoked mechanical pain, there is no indication that these are separate and distinct patient populations to be treated by the same PAR2 inhibitors taught by WO ‘245 and presently claimed. It is also noted that while paragraph 142 of the specification, notes PAR2 endocytosis is not required for protease-evoked edema, it is pointed out that WO ‘245 teaches that PAR2 agonists in rodents have resulted in in an edema response that is dependent upon PAR2 activation, see paragraph 4.
Claim 26 claims L is a PEG linker group. Claim 27, is directed to a tripartite compound, the lipid anchors of formula II and III, and a polyethylene glycol linker.
Regarding claims 26-27, as noted above, WO ‘199 teaches the claimed tripartite compound, comprising a L linker moiety (such as a polyethylene glycol linker) with a length of 1 to 50 nm, and A lipid anchor as claimed, see above. 
	Regarding claims 26-27 and the limitation of a linker such as polyethylene glycol (PEG), WO ‘199 teaches its B linker moiety includes PEG units, see page 13 paragraph 5; page 15, paragraph 1; page 49, formula 21; and page 50, moiety 2001.
Further, as noted previously in the office action, WO ‘245 teaches compound I-191 and its derivative I-529 (pages 27 and 44, paragraph 56), which are known to treat pain via the inhibition of PAR2, see abstract, paragraphs 3, 8-9, 98, 146, 151, 154 and claim 46.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 		
    PNG
    media_image4.png
    209
    193
    media_image4.png
    Greyscale
 
WO ‘245 teaches the subject matter of claim 27 with regard to the a PAR2 inhibitor compound for the treatment of pain, they do not recite the tripartite structure of claim 27, including the L moiety (linker) and A moiety (lipid anchor).  However, one of ordinary skill in the art would have a reasonable expectation of success in using tripartite structures with the taught PAR2 inhibitors of WO ‘245 as tripartite compounds are known to improve binding to membrane-bound targets.
	Regarding claims 28-29 and the limitations of chronic inflammatory pain such as chronic inflammatory pains, in particular neuropathic, post operative pain, and pain resulting from physical trauma, such pains are taught as follows.
WO ‘245 teaches the involvement of PAR2 is activated by several proteases, see paragraph 3. WO ‘245 teaches that PAR2 activation is also responsible for causing pain in a subject (for example, inflammatory pain, post-operative incision pain, neuropathic pain, fracture pain, osteoporotic fracture pain, and gout joint pain), see paragraphs, 8-9, 98, 146, 151, 154 and claim 46. 
	Regarding claim 30 and the limitation of a somatic pain, WO ‘245 teaches the treatment of such somatic pain (pain receptors in tissue such as muscle, bone or skin are activated, such as fracture pain, gout join pain etc. see above.
	Regarding claim 31 and the limitation of visceral pain (internal organ pain), WO ‘245 teaches the role of PAR-2 activation in visceral organ pain such as inflammatory bowel disease, irritable disease, see paragraph 8. Also WO ‘245 teaches the treatment of nociceptor/nociceptive pain, which are known to be found and associated with visceral organ pain, see paragraph 98. 
Therefore, the claimed invention is prima facie obvious over cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states that "[o]bviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention
The Attorney response states that WO 2015/048245 does not disclose or suggest targeting and inhibiting endosomal PAR2 signaling. The Attorney response states that WO 2005/097199 does not disclose or suggest treatment of pain- pain is not mentioned anywhere in WO 2005/097199
The Attorney response states that the Office provides no evidence or reason as to why the skilled artisan would have been motivated to first select these two otherwise disparate references, much less combine them in the manner required to arrive at the claimed methods.
The Attorney response states that in conclusion, one of ordinary skill provided with the cited references would not have been led to modify the references in the manner proposed by the Office without knowledge of Applicants' specification (which does not form part of the prior art) and the impermissible hindsight benefit derived therefrom.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As noted above, WO 245 discloses the claimed PAR-2 inhibitors such as I-191 and I-529. 
WO '199 teaches a tripartite structure of C-B-A, where A is defined to be a raftophile (aka a lipid anchor), B is a linker and C is a pharmacophore, see page 5, first full paragraph, reproduced below. See also claim 1. 
One of ordinary skill in the art would a reasonable expectation of success in using tripartite compounds (comprising X, compound I-529 as a drug moiety, pharmacophore), L as a linker and A as lipid anchor) as these compounds are well known and routine in the art to deliver drug moieties.
This is evidenced by the teachings of Flynn, directed towards the development of highly potent protease-activated receptor 2 (PAR-2) agonists via synthetic lipid tethering, see title. The teachings of Flynn relevant here are the use of synthetic tethered ligands (STLs), with a lipid anchor (palmitoyl oil) and polyethylene glycol linker to a PAR-2 ligand drug to specifically PAR-2, see abstract generally.
Flynn discloses a reason to use lipid anchored PAR-2 ligands (STLs) to treat PAR-2/GPCR associated pathologies, see abstract. Flynn discloses that following proteolytic cleavage, PAR2 is activated through a tethered ligand; they reasoned the lipidation of peptidomimetic ligands could promote membrane targeting and significantly improve potency via synthetic tethered ligands (STLS), see abstract. 
Flynn discloses use of these lipid tethered drugs achieved a 200 fold improvement over the equivalent parent ligand, concluding that the lipid tethered drug approach is a powerful tool for increasing ligand potency at PAR2 and represent opportunities for drug development at protease activated receptors and across GPCRs, see abstract.  Flynn suggests that PAR-2 activation by agonists is useful in the study of PAR-2 as a drug target in inflammation and pain, see page 1507, second column. While Flynn notes the use of ligand agonists, one of ordinary skill in the art would have a reasonable expectation of success in using such STL (lipid anchors) to deliver PAR-2 ligand antagonists to PAR-2 receptors.  
Accordingly, one of ordinary skill in the art would have a rationale to treat pain and inflammation associated with PAR-2 with PAR-2 antagonists as claimed and per the cited prior art.
The rationale to support the finding of obviousness are known prior art elements (treatment of pain with PAR2 inhibitors of WO ‘245 such as I-191 and I-529) according to known methods (use of tripartite structures comprising an L linker moiety and A lipid anchor moiety, to improve binding to membrane bound targets as per WO ‘199, as evidenced by Flynn, noting the importance of lipid anchored/tethered ligand to target PAR-2 ) to predictably arrive at the claimed invention, as taught by WO ‘199. 
WO ‘245 teaches its PAR inhibitory compounds are directed to treatment of various conditions including pain as well as inflammatory conditions (asthma and Parkinson’s for example), see paragraph 154. Similarly, WO ‘199 teaches its inventive compounds are disclosed to treat chronic inflammation, as well as asthma and Parkinson’s, see pages 63-64, bridging paragraph.  Flynn discloses the success of target PAR-2 with lipid anchored PAR-2 ligands. These teachings support the rationale to combine the cited references to render the invention obvious.

Conclusion
In summary, no claims are allowed. 
                                                                                                                                                                                       

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/WILLIAM Y LEE/Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    164
    633
    media_image1.png
    Greyscale